Smith, J.
(dissenting) : The construction applied to this law by the majority of the court seems to me to be a perversion of legislative intent, and we need not go beyond the language of its several sections to ascertain that the obvious and sole purpose of the enactment was to control and restrict the right of contract. The title, ‘‘An act to regulate the weighing of coal at the mine,” conceals its true purpose as revealed in the body of the law. The title only partially *41indicates its object. In Mugler v. Kansas, 123 U. S. 623, 661, 8 Sup. Ct. 297, it is said :
“The courts are not bound by mere forms, nor are they to be misled by mere pretenses. They are at liberty — indeed, are under a solemn duty — to look at the substance of things, whenever they enter upon the inquiry whether the legislature has transcended the limits of its authority.”
“ But the constitution must be interpreted and effect given to it as the paramount law of the land, equally obligatory upon the legislature as upon other departments of the government and individual citizens, according to the spirit and intent of its framers, as indicated by its terms. An act violating the true intent and meaning of the instrument, although it may not be within the letter, is as much within the purview and effect of a prohibition as if within the strict letter.” (District Court Case, 34 Ohio St. 431, 440).
Analyzing the whole act together, we find that the first section prohibits the passing of the output over any screen which shall take any part from the value thereof before the same shall have been weighed and duly credited to the employees and accounted for at the legal rate of weights fixed by the laws of Kansas. This latter clause, employing, as it does, words of well-known import in the commercial world, certainly conveys a meaning at variance with the idea that such crediting to employees of the gross weight of all the output of value and the ‘ ‘ accounting ’ ’ for the same at the legal rate of weights was intended as a basis for statistics merely, or simply to enlighten the miner for his future guidance concerning the amount of coal mined by him. Section 5 provides :
“Any provisions, contract or agreement between mine owners or operators thereof and the miners employed therein, whereby the provisions of section 1 of *42this act are waived, modified, or annulled, shall be void and of no effect; and the coal sent to the surface shall be accepted or rejected, and if accepted shall be weighed in accordance with the provisions of this act; and right of action shall not be invalidated by reason of any contract or agreement.”
If the design of the act is as stated by my brethren, does it further the objects contended for in the opinion to declare, “ and the coal sent to the surface shall be accepted or rejected, and if accepted shall be weighed in accordance with this act, and right of action shall not be invalidated by reason of any contract or agreement.” If to give knowledge to the miner of the amount of labor he had expended in digging a ton of coal was the aim of the statute, why refer to rights of action? The language, “ and right of action shall not be invalidated by reason of any contract or agreement,” has reference to a remedy sought in the courts by some one having by contract bound himself to do something which this statute, coming in the way, says he cannot do. The obvious meaning is that if a miner contract to take out coal for one dollar per ton for all screened coal mined by him, he must be paid one dollar per ton for the mine run — that is, the total weight of the substance extracted from the earth by him having a marketable value — and all contracts for determining the amount of his compensation on any other basis, when he works by ton or quantity rates, are invalidated. It means that when a miner makes a contract to take out coal at so much per ton for screened coal, the bargain does not bind him; that when he sues his employer for wages the court must not give him judgment, on the contract, but, finding the weight of all coal he has taken out, both screenings and lump, the gross product is to be credited to him and compensation given on the basis of its weight.
*43Section 5 can certainly have no reference to a right of action of a miner to recover wages computed on the basis of screened coal, for he had such a right of action independent of the statute. It was manifestly the purpose of the act to give the miner a right of action to recover his wages computed on the basis of coal weighed in accordance with the provisions of the law — that is, computed on the basis of coal weighed before screening — and that notwithstanding any contract to the contrary. This seems to me tobe the plain, palpable and obvious meaning of the statute.
In determining legislative intent, we have the right to consider the nature of the demands upon the lawmakers which induced legislation for the remedy of aú existing evil. As was said by Mr. Justice Valentine, in City of Topeka v. Gillett, 32 Kan. 431, 437, 4 Pac. 804:
“ Courts may take judicial notice of the census returns, of the general history of the country, of what the members of the legislature ought to know when passing the statute which the courts are called upon to construe; and, indeed, of what all well-informed persons ought to know.”
We know that the demand for such legislation was based on the claim that coal-miners were not paid enough for their labor; that they were at the mercy of the operators, who, by screening the product, robbed them of a portion of the proceeds of their labor for which they should have been paid. The object was to right this wrong, and to this end the statute under consideration was passed. No clamor rang in the ears of the lawmakers from oppressed and starving miners demanding a law which would supply them with statistics when they were crying for bread. As we have the right judicially to know what the legislature *44ought to have known, for the purpose of arriving at their intent, can we say that it had the remotest design to make a statute for the purpose indicated in the majority opinion? If information to the general public, including the miner and operators, was the object sought, in order that statistics might be based thereon, the legislature was exceedingly magnanimous, under section 3, in affording to the miners the privilege of employing weighmen at their own expense, if they so desired. The right vouchsafed to them of going down in their pockets and paying therefrom the expenses of check-weighmen to determine the output of the mine for statistical purposes was certainly an exhibition of sincere generosity.
Again, no account is required to be kept of coal taken from the mines unless the miners are to be paid at ton, bushel or quantity rates. So the collection of information as to the amount produced depends on the continuance of a ton-, bushel- or quantity-rate method of paying wages. If this system of payment is abandoned there is no preservation of statistics, suggesting the argument that if the furnishing of exact knowledge to the miner and operator was one of the objects of the law, why does not the law require the weighing of coal mined under all circumstances and under every plan of payment? -If partial knowledge on this subject was a thing so desirable that a whole legislature was moved to furnish it, why was complete means of knowledge withheld when ample power existed to obtain it?
As against the remote probability that the act, as interpreted by the majority, will result in any benefit to the miner, is the certainty that the public at large will suffer by its enforcement, if the quantity or ton rate of payment prevails. The total output of coal in *45the state for the year 1898 was, in round numbers, 3,860,000 tons. It is estimated that about one-third of the production is slack coal which goes through the screens. The cost of this compulsory weighing must be added to the price of the fuel which the consumer (the public) is compelled to pay in order that it may be known with mathematical certainty how many tons the mines of the state have yielded. This tribute is exacted from consumers of Kansas coal to satisfy the contention that the law contemplates some other object than the regulation of wages.
In justifying this legislation as a proper exercise of the police power, I think that power has been unwarrantably extended. Such power must have relation to the health, comfort, safety or necessities of the people. This is asserted in all the books on the subject. It cannot include matters which are connected merely with the convenience of the public. In Black on Constitutional Prohibitions, page 82, it is said:
‘ ‘ There is no possibility, upon any principle of logical deduction from the adjudged cases or the nature of the subject, of stretching the limits of the police power so as to make it include matters which are merely connected with the convenience of the public. There are decisions which might seem, at first blush, to lend countenance to such a proposition, but an attentive consideration will show that they either used the term in its broad and general sense, or had reference to matters concerning the safety of the people, not their convenience.”
It is for the courts to define the limits of the police power and confine the same within constitutional bounds. It may be convenient for the miner and the public generally to have the means of knowing how much coal has been mined in the state, for the purposes mentioned in the opinion, but the necessity of *46such knowledge is not apparent. It would be interesting to know with accuracy the total yield of corn in Kansas during the present year. But the enactment of a law requiring the farmer to measure every bushel of his crop as soon as it is ready for market could hardly be justified, even though it might assist the persons who gathered it in determining the amount of profit the farmer would derive from his labor. General laws and city ordinances relating to the weighing of commodities before sale have been upheld as coming within the police power for the reason that purchasers are protected.
In the case of Millet v. The People, 117 Ill. 294, 7 N. E. 631, 636, the supreme court of Illinois passed upon the validity of an act quite similar to this, relating to the weighing of coal at the mines. In holding the law unconstitutional, as infringing upon the right to contract, the court answered the argument that the act might be defended on the ground that it required, the keeping of a public record for the information of the public. The court said :
“We recognize fully the right of the general assembly, subject to the paramount authority of congress, to prescribe weights and measures, and to enforce their use in proper cases, but we do not think that the general assembly has power to deny to persons in one kind of business the privilege to contract for labor, and to sell their products without regard to weight, while at the same time allowing to persons in all other kinds of business this privilege, there being nothing in the business itself to distinguish it in this respect from any other kind of business ; and we deny that the burden can be imposed on any corporation or individual not acting under a license or by virtue of a franchise, of buying property and hiring labor merely to furnish public statistics, unless upon due compensation to be made therefor.”
*47It would be a mere affectation of industry to collate here the. great number of decisions which denounce legislation of this kind infringing upon the right to contract by persons sui juris, like the miners employed by the appellant, who, according to the agreed facts, “are of full age, sound mind, and of full and legal capacity to contract and be contracted with.” The court of appeals had no doubt of its invalidity if its provisions related to the regulation of wages. That court said:
“As we have already stated, we should hold this law to be invalid if it in terms expressed such purpose (the regulation of wages), but neither the title of the act nor the act itself directly or indirectly purports to relate to the matter of wages.”
In my judgment, the design of the framers has been misconstrued and perverted. A law thought by them to be endowed with strength and virility, aiming at the correction of abuses in the field of labor, has been disfigured by its interpreters — its true purpose denied. Strained and imaginary reasons are put forward as excuses for its existence, and explanations made of its utility which are highly fanciful and speculative. By a process of refined construction its original identity has been effectually destroyed until recognition by its creators is now impossible.